DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. 
Regarding 102 rejection using Murray, Applicant argues in substance that “Murray merely discloses UE performing random access procedure based on request from higher layers and not based on an indication received from the network node”
In response to argument, Examiner respectfully disagree.  Previously cited paragraphs [00366-00367] stated: the eNB may transmit the beamformed initial access information such as system information, synchronization, and broadcasting information, via multiple OFDM symbols…maybe beamformed.

Regarding 102 rejection using Deng, Applicant argues in substance that “Deng fails to disclose transmitting by the network node a control message…”
In response to argument, Examiner respectfully disagree.  Deng discloses configuration information to be used by mWTRU in a random access procedure transmitted in DL beam [0158-0159]


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, 11, 16, 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 16 recite the limitation “wherein the beam is selected based on system information signaling” which makes the claim indefinite.  Claims 7, 16 claim dependency from respective claims 1, 2 which recites a network node, hence it’s unclear if Applicant intended to claim the network node selecting the beam based on system information the network node received from a UE or another network node.  Examiner will interpret as best understood.
Claims 10, 19 recite the limitation “…transmitting multiple random access messages based on multiple received control messages” which makes the claim indefinite.  Claims 10, 19 claim dependency from respective claims 1, 2 which recites a “control message transmitted on a beam”, hence it’s unclear if the “multiple received control messages” are received on the same beam from the same network node, “multiple received control messages” are received on different beams from the same network node, or “multiple received control messages” are received from different network nodes.  Examiner will interpret as best understood.
Claims 11, 20 recite the limitation “wherein a time window is defined for transmitting and/or receiving multiple control messages…” which makes the claim indefinite.  It’s unclear if the time window is provided to the UE as part of the control message, prior to the control message, or preconfigured in the UE.  Examiner will interpret as best understood.
Claims 11, 20 recite the limitation “…receiving multiple control messages” which makes the claim indefinite.  Claims 11, 20 claim dependency from respective claims 1, 2 which recite a “control message transmitted on a beam”, hence it’s unclear if the “receiving multiple control messages” are received on the same beam from the same network node, “receiving multiple control messages” are received on different beams from the same network node, or “receiving multiple control messages” are received from different network nodes.  Examiner will interpret as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11, 14-16, 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Murray et al (WO 2017218762A1).

	Regarding claim 2, Murray discloses 
	a network node for a radio access network, the network node being adapted for: transmitting by the network node a control message indicating to a user equipment to perform a random access procedure, wherein the control message is transmitted utilizing a beam selected from a set of beams (base station operating in RAN (FIGs. 1A-1E), transmitting control information including initial access information on a beam [000130-00134, 0293, 0365-00368], FIG. 10

Claim 1 is rejected based on similar ground(s) provided in rejection of claim 2.

	Regarding claim 4, Murray discloses 
	a user equipment for a radio access network, the user equipment being adapted for receiving, from a network node, a control message indicating the user equipment to perform a random access procedure, wherein the control message is transmitted utilizing a beam selected from a set of beams (UE/WTRU operating in a RAN (FIGs. 1A-1E), operable to receive control information including initial access information on a beam [00143-00147, 0293, 0365-00368], FIG. 10

Claim 3 is rejected based on similar ground(s) provided in rejection of claim 4.

	Regarding claim 5, Murray discloses “wherein the control message indicates a preamble or set of preambles to use for the random access procedure” initial access information contains preamble information [00366, 00367, 0090-00192]

	Regarding claim 6, Murray discloses “wherein performing the random access procedure comprises transmitting a random access message utilising a preamble” UE transmitting Msg 1/random access preamble using a preamble [00368-00371], FIG. 20

	Regarding claim 7, Murray discloses “wherein the beam is selected based on reference signaling and system information signaling” base station selected beam based on providing system information signaling [00366]

Regarding claims 11, 20, Murry discloses “wherein a time window is defined for at least one of transmitting and receiving multiple control messages indicating that the UE should perform [[a]] the random access procedure” RACH configuration including defined time window parameters such as “ra-ResponseWindowSize”, “mac-ContentionResolutionTimer” for transmitting/receiving messages [00191-00192]
	
	Regarding claim 14, Murray discloses “wherein the control message indicates a preamble or set of preambles to use for the random access procedure” initial access information contains preamble information [00366, 00367, 0090-00192]

	Regarding claim 15, Murray discloses “wherein the UE performs the random access procedure by transmitting a random access message utilising the preamble” UE transmitting Msg 1/random access preamble using a preamble [00368-00371, 0247], FIG. 20

	Regarding claim 16, Murray discloses “wherein the beam is selected based on at least one of reference signaling and system information signaling” base station selected beam based on providing system information signaling [00366]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 9, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Deng et al (WO 2016/086144 A1).

	Regarding claims 9, 18, Murray does not expressly disclose “transmitting utilizing a random access preamble, wherein the preamble is based on a beam on which the control message was received”
	Deng discloses UE/mWTRU transmitting a selected preamble mapped to a particular BMRS received [0158-0164], FIGs. 22, 23
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “transmitting utilizing a random access preamble, wherein the preamble is based on a beam on which the control message was received” as taught by Deng into Murray’s system with the motivation to perform RA by transmitting a preamble in the direction from where the UE/WTRU received strongest measured of reference signal and configuration (Deng, paragraph [0158-0164], FIGs. 22, 23)

	Regarding claims 8, 17, Murray does not expressly disclose “transmitting a plurality of control messages utilizing different beams and/or different times”
	Deng discloses common PDDCCH transmitted on different sector beams of a cell [0095], FIGs. 13, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “transmitting a plurality of control messages utilizing different beams and/or different times” as taught by Deng into Murray’s system with the motivation to allow UEs/WTRUs located at different locations of a cell to receive reference signal and configuration to perform RA (Deng, paragraph [0095, 0158-0164], FIGs. 22, 23)


Claims 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Kwon et al (USPN 2011/0019694).

	Regarding claims 10, 19, Murry discloses UE/WTRU receiving multiple control channel messages containing initial access information [00191, 00328, 00363-00367], FIGs. 14-16
	Murry does not expressly disclose “transmitting multiple random access messages”
	Kwon discloses UE transmitting multiple random access signals [0056-0070], FIGs. 6-11
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “transmitting multiple random access messages” as taught by Kwon into Murray’s system with the motivation to allow UEs/WTRUs to perform RA and at the same time indicate the UE/WTRU’s ability to use multiple antenna (Kwon, paragraph [0008-0011], FIGs. 6-11



Claims 1-7 are rejected under 35 U.S.C. 102(a) as being anticipated by Deng et al (WO 2016/086144 A1).

	Regarding claim 2, Deng discloses 
	a network node for a radio access network, the network node being adapted for: transmitting by the network node a control message indicating to a user equipment to perform a random access procedure, wherein the control message is transmitted utilizing a beam selected from a set of beams (base station operating in RAN (FIGs. 1A-1C), transmitting control information including initial access information on a beam [0043-0047, 0092-0095, 0158-0161], FIGs. 13, 14, 22, 23

Claim 1 is rejected based on similar ground(s) provided in rejection of claim 2.

	Regarding claim 4, Deng discloses 
	a user equipment for a radio access network, the user equipment being adapted for receiving, from a network node, a control message indicating the user equipment to perform a random access procedure, wherein the control message is transmitted utilizing a beam selected from a set of beams (UE/WTRU operating in a RAN (FIGs. 1A-1C), operable to receive control information including initial access information on a beam [0050-0055, 0092-0095, 0158-0161], FIGs. 13, 14, 22, 23

Claim 3 is rejected based on similar ground(s) provided in rejection of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Frenne et al (USPN 20160/157267)	FIG. 2

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469